Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 16, 2015

                                    No. 04-14-00331-CV

                                       Gene DEVOLL,
                                          Appellant

                                              v.

                       Rebecca DEMONBREUN and William Dowds,
                                    Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-05169
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        On January 9, 2015, Norris DeVoll filed a suggestion of bankruptcy in appeal number 04-
14-00854-CV. Norris DeVoll stated he filed a petition for bankruptcy in the United States
Bankruptcy Court for the Western District of Texas under Case No. 15-50122 G. See TEX. R.
APP. P. 8.1. Although Norris DeVoll is neither an appellant nor appellee in this appeal, his
community property interest in Paulette DeVoll’s partnership interest—which is the subject of
this appeal—may be property of the bankruptcy estate. See 11 U.S.C. § 541 (2006) (“Property of
the estate”).
        Accordingly, this appeal and all time periods under the Texas Rules of Appellate
Procedure are stayed from the date the bankruptcy petition was filed in the bankruptcy court.
See id. § 362 (“Automatic stay”); TEX. R. APP. P. 8.2.
       This appeal is ABATED. For administrative purposes, the appeal will be treated as a
closed case unless and until it is reinstated in accordance with Rule 8.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 8.3.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court
                                         MINUTES

                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas



                                       January 16, 2015

                                    No. 04-14-00331-CV

                                       Gene DEVOLL,
                                          Appellant

                                              v.

                       Rebecca DEMONBREUN and William Dowds,
                                    Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-05169
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        On January 9, 2015, Norris DeVoll filed a suggestion of bankruptcy in appeal number 04-
14-00854-CV. Norris DeVoll stated he filed a petition for bankruptcy in the United States
Bankruptcy Court for the Western District of Texas under Case No. 15-50122 G. See TEX. R.
APP. P. 8.1. Although Norris DeVoll is neither an appellant nor appellee in this appeal, his
community property interest in Paulette DeVoll’s partnership interest—which is the subject of
this appeal—may be property of the bankruptcy estate. See 11 U.S.C. § 541 (2006) (“Property of
the estate”).
        Accordingly, this appeal and all time periods under the Texas Rules of Appellate
Procedure are stayed from the date the bankruptcy petition was filed in the bankruptcy court.
See id. § 362 (“Automatic stay”); TEX. R. APP. P. 8.2.
       This appeal is ABATED. For administrative purposes, the appeal will be treated as a
closed case unless and until it is reinstated in accordance with Rule 8.3 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 8.3.

                                                   /s/ Patricia O. Alvarez
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                              /s/ Keith E. Hottle
                                              Keith E. Hottle
                                              Clerk of Court




ENTERED THIS 16TH DAY OF JANUARY, 2015.
                                                                     VOL___PAGE___